Citation Nr: 0623863	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer, to include due to herbicide exposure. 

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to July 
1947 and from September 1950 to September 1954, and from 
October 1954 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The case was certified to the Board by the 
Baltimore, Maryland RO.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request in the February 2004 rating 
decision because under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. §§ 4.25(b), 
4.87, Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, in July 
2006, the stay of adjudication of tinnitus rating cases was 
lifted.  

An earlier May 2000 rating decision assigned the veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
separate schedular evaluation for tinnitus in each ear, the 
veteran's appeal of the February 2004 rating decision must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), has no 
effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  Therefore, further 
discussion of the VCAA is not warranted.




ORDER

Entitlement to an increased schedular disability rating for 
tinnitus is denied.


REMAND

In February 2004, a claim to reopen the issue of entitlement 
to service connection for prostate cancer was denied. The 
veteran was informed of that decision, and in December 2004, 
he filed a notice of disagreement.  Unfortunately, a 
statement of the case addressing these issues has yet to be 
issued.  Accordingly, in light of Manlincon v. West, 12 Vet. 
App. 242 (1999), further development is in order.

Accordingly, this case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the issue whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for prostate cancer, to 
include due to herbicide exposure.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


